DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The amendments and remarks filed on 12/01/2021 have been entered and considered.  
Claims 1 and 6-17 are pending.
Claim 1 is amended.
Claims 2-5 and 18-19 are cancelled.
Claims 1 and 6-17 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Jian Jiang on 12/23/2021.
The application has been amended as follows:
 Claim 1. A method for prevention of an anxiety-linked functional gastrointestinal (GI) disorder, the method comprising administering to a human adult at risk of the functional Bifidobacterium longum ATCC BAA-999 effective to at least partially reduce the risk of developing the functional GI disorder, 
wherein the anxiety-linked functional GI disorder is selected from the group consisting of irritable bowel syndrome, functional dyspepsia, functional constipation, functional abdominal pain, functional bloating, Epigastric Pain Syndrome, Postprandial Distress Syndrome and combinations thereof; the composition does not contain any Lactobacillus rhamnosus; and the composition is selected from the group consisting of a dietary supplement, a nutraceutical, a drink, a medical composition, and a powder for reconstitution with a liquid[[,]]; and 
wherein the composition comprises a fat source that is 20 wt.% to 40 wt.% of the composition, and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
(i) The rejections of Claims 1, 6-17 and/or 19 under 35 U.S.C. 103(a) as being unpatentable over Knol alone or in combination with Alberts et al., Myatt et al. Fuchs et 
 (ii) the rejections of Claims 1 and/or 6-17 under 35 U.S.C. 103(a) as being unpatentable over DE 10008279 alone or in combination with Abe, Alberts, Fuchs, Neu, Koss, Bovetto et al, and/or Bell et al. are withdrawn due to the amendment to or cancellation of the claims filed on 12/01/2021.  As Applicant pointed out in the 12/01/2021 response (page 6), the newly amended base claim 1 is now incorporated with all the limitations comprised in the previous claim 19, whose subject matter is found allowable. Accordingly, the claim amendment overcomes all the 103 rejections of record.
(iii) The rejection of Claims 1, 6-17 and 19 on the ground of nonstatutory obviousness-type double patenting over the claims of U.S. Patent No.10028981 in view of Knol et al. and Alberts et al. is withdrawn due to the amendment to or cancellation of the claims filed on 12/01/2021.
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1 and 6-17 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653